Name: Commission Directive (EU) 2018/217 of 31 January 2018 amending Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods by adapting Section I.1 of its Annex I to scientific and technical progress
 Type: Directive
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  maritime and inland waterway transport;  transport policy
 Date Published: 2018-02-15

 15.2.2018 EN Official Journal of the European Union L 42/52 COMMISSION DIRECTIVE (EU) 2018/217 of 31 January 2018 amending Directive 2008/68/EC of the European Parliament and of the Council on the inland transport of dangerous goods by adapting Section I.1 of its Annex I to scientific and technical progress THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on inland transport of dangerous goods (1), and in particular Article 8(1) thereof, Whereas: (1) Section I.1 of Annex I to Directive 2008/68/EC refers to provisions set out in the international agreement on the road transport of dangerous goods as defined in Article 2 of that Directive. (2) The provisions of that international agreement are to be updated regularly in accordance with Article 14 of the European Agreement concerning the International Carriage of Dangerous Goods by Road (ADR). The last amended version of the international agreement is to apply as from 3 January 2018. (3) Section I.1 of Annex I to Directive 2008/68/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Committee on the transport of dangerous goods, HAS ADOPTED THIS DIRECTIVE: Article 1 In Annex I to Directive 2008/68/EC, Section I.1 is replaced by the following: I.1 ADR Annexes A and B to the ADR, as applicable with effect from 3 January 2018, it being understood that contracting party  is replaced by Member State  as appropriate.. Article 2 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 3 July 2018 at the latest. They shall forthwith communicate to the Commission the text of those provisions. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 31 January 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 260, 30.9.2008, p. 13.